Title: From George Washington to Samuel Huntington, 16 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Head Qrs Octobr 16th
                     1780
                  
                  I have the honor to transmit Your Excellency the Copy of the
                     Letter (No. 1) I wrote to Sr Henry Clinton on the 6th Instant with respect to
                     the Citizens of South Carolina, said to be confined on board a Ship of War—of
                     his Answer of the 9th (No. 2) and of my Letter to him of this date (No. 3),
                     with a Copy of the Letter from Lord Cornwallis & Lord Rawden to which it
                     refers. This Letter from Lord Cornwallis but illy
                     comports with the mild-humane character Sir Henry Clinton is pleasd to ascribe
                     to him upon the present occasion, and shows, as well as Lord Rawdon’s, that he
                     possesses a capacity for the most lawless domination over the rights of
                     mankind.
                  I have also the honor to transmit a copy of my Letter to Genl
                     Clinton of the 7th (No. 4) on the subject of Exchanges, alluded to in my
                     Dispatches of the same date to Congress—and of my Instructions to Mr Skinner
                     (No. 5) on the occasion. By the Inclosure (No. 4) in those dispatches, Your
                     Excellency would find that the Enemy in their propositions of exchange
                     respecting the Convention Officers in New York and Europe excepted, at the late
                     meeting at Elizabeth Town, Major Generals Phillips and Riedesel & Lt
                     Genl Burgoyne; but they have since agreed to include the Two first and their
                     families by a Letter from Sir Henry Clinton of the 13th (No. 6) to which mine
                     of this date refers.
                  Since my Letter of Instructions to Mr Skinner of the 7th I have
                     received an Answer from His Excellency Governor Jefferson, informing me that
                     from the great influence of Lt Governr Hamilton and a Major Hay with the
                     Western Indians and the ill consequences that would attend their release from
                     this circumstance, neither of them can be exchanged in the present instance. I
                     have written to Mr Skinner on the subject. I have the Honor to be with the
                     highest respect Your Excellency’s Most Obed. Sert
                  
                     Go: Washington
                  
                  
                     P.S. Just as I was about to close my Letter I received One
                        from His Excellency Govr Clinton of the 14 with Inclosures; Copies of which I transmit
                        and which will announce the disagreable intelligence of the Enemy having
                        penetrated from Canada both by the way of Niagara & Lake
                        Champlain—taken Forts Ann & George & burnt many Houses.
                        Major General Greene has already detached Gansevorts Regiment from West
                        Point in consequence—and I have written to him to send Wiesenfels or Willets
                        also.
                  
                  
                     Go: W——n
                  
               